PD-0614-15
                                                                         PCCI
                                                                           ceived          m
                 IN THE COURT OF CRIMINAL APPEALS                               ™MMAl APPEALS
                          OF THE STATE OF TEXAS
                                 NO. ot-q-00othe trial court assessed punishment at thirty (30) years in the Institutional Division of

the Texas Department of Criminal Justice pursuant to an agreed recommendation by

the State. Appellant's Petition for Discretionary Review is due May 25, 2015. This is

Appellant's first request for an extension to file the petition for discretionary review.

                                             II.


         Appellant is requesting an extension of time in order to fully evaluate the issues

to be raised in the PDR. An extension of time is necessary so that the petition for

discretionary review can be timely filed. This motion is not made for the purpose of

delay.

         WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Honorable Court will grant this requested extension of time to file the Appellant's

Petition for Discretionary Review in the above cause for ninety days and extend the

time for filing the petition until July 24, 2015.
                                               Respectfully submitted,




                                                                   !4i=-
                                               Mr. Jose Amilpa^
                                               TDCJ No. 01908295
                                               French Robertson Unit
                                               12071 FM 3522
                                               Abilene, Texas 79601



                          CERTIFICATE OF SERVICE


      I do hereby certify that a copy of the foregoing instrument was this day&2rved
on counsel for the State by mailing same to the following parties on this theffifflay of



      Mr. Allen Curry
      Harris County District Attorney's Office
      Appellate Division
       1201 Franklin, Suite 600
       Houston, Texas 77002

       State Prosecuting Attorney
       P.O. Box 12405
       Austin, Texas 78711

                                                               c




                                               L6se Amilpas, PRO SE